EXECUTIVE BONUS PLAN SCHEDULE
Pursuant to the Fiscal Year 2009 Campus Support Bonus Plan

                          Award as a % of Annual Base Pay   Component        
Target %
    [ ] %   Company Budgeted Operating Profit     100 %
 
                       
Maximum %
    [ ] %                
 
                       
Gate
                       
 
                        Compliance - The company must receive an annual average
compliance audit score of
“3.5” or better to achieve a bonus award.
                 


                  Company Budgeted Operating Profit Payout Tiers (1)

 
  % of Operating Profit Goal Achieved   % of Bonus Target Earned
 
               
Maximum
    = 130.0 %     200.0 %
 
               
 
    124.00 %     180.0 %
 
               
 
    118.00 %     160.0 %
 
               
 
    112.00 %     140.0 %
 
               
 
    106.00 %     120.0 %
 
               
Target
    100.00 %     100.0 %
 
               
 
    98.00 %     88.0 %
 
               
 
    96.00 %     76.0 %
 
               
 
    94.00 %     64.0 %
 
               
 
    92.00 %     52.0 %
 
               
 
    90.00 %     40.0 %
 
               
 
    = 90.0 %     0.00 %
 
               



  (1)   Awards for performance levels shown are calculated using interpolation
between points.

